Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-3, 5-6, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10319297 B2) in view of Lee (US 20140333599 A1) and further in view of Li (US 20180033808 A1).
(e.g., Figs. 1-2 and 4) discloses an organic light-emitting display apparatus comprising: 
an organic light-emitting diode (OLED) comprising an anode (anode) and a cathode (cathode) connected to a reference voltage line (reference voltage line PVSS) configured to receive a reference voltage (reference voltage PVSS); 
a switching transistor (switching transistor SST) comprising a gate electrode (gate electrode) connected to a first scan line (scan line Scan[n]) configured to receive a first scan signal (scan signal  Scan[n] from scan line Scan[n]) and a source electrode (source electrode) connected to a data line (data line Vsig[m]) configured to receive a data signal (data signal Vsig[m] from data line Vsig[m]), the switching transistor (switching transistor SST) being an NMOS transistor (switching transistor SST is an NMOS transistor); 
a first light emission control transistor (transistor BCT2) comprising a source electrode (source electrode) connected to a storage capacitor (capacitor Cs) having a first electrode and a second electrode (capacitor Cs is formed by two electrodes) and a power supply voltage (power supply voltage PVDD) simultaneously and a gate electrode (gate electrode) configured to receive a light emission control signal (light emission control signal Emit[n]) and turn on upon receiving the light emission control signal to determine a timing of flow of a driving current to the organic light-emitting diode (when light emission control signal Emit[n] is low, transistor BCT2 is turned on, which determines a timing of flow of a driving current to OLED), the first light emission control transistor being a PMOS transistor (transistor BCT2 is an PMOS transistor); and
(driving transistor DRT) comprising a source electrode (source electrode of driving transistor DRT) connected to a drain electrode (drain electrode) of the switching transistor (switching transistor SST) and a drain electrode (drain electrode) of the first light emission control transistor (transistor BCT2) and a drain electrode (drain electrode of driving transistor DRT) connected to the organic light-emitting diode (OLED) configured to provide the driving current (driving current to OLED);
a second light emission control transistor (transistor BCT1) comprising a gate electrode (gate electrode) configured to receive the light emission control signal (light emission control signal Emit[n]), a source electrode (source electrode) connected to the driving transistor (driving transistor DRT), and a drain electrode (drain electrode) connected to the anode (anode) of the organic light-emitting diode (OLED), the second light emission control transistor (transistor BCT1) configured to turn on upon receiving the light emission control signal (light emission control signal Emit[n]) to determine, together with the first light emission control transistor (transistor BCT2), the timing of flow of the driving current to the organic light-emitting diode (when light emission control signal Emit[n] is low, transistors BCT1 and BCT2 are turned on, which determines a timing of flow of a driving current to OLED), the second light emission control transistor being a PMOS transistor (transistor BCT1 is an PMOS transistor); 
a compensating transistor (transistor TCT) comprising a gate electrode (gate electrode) connected to the gate electrode (gate electrode) of the switching transistor (transistor SST), a source electrode (source electrode) connected to the drain electrode (drain electrode) of the driving transistor (driving transistor DRT), and a drain (drain electrode) connected to a gate electrode (gate electrode) of the driving transistor (driving transistor DRT); 
an initializing transistor (transistor ICT) comprising a gate electrode (gate electrode) connected to a second scan line (scan line Scan[n-1]) different from the first scan line (scan line Scan[n]) for receiving a second scan signal (scan signal Scan[n-1] from scan line Scan[n-1]) different from the first scan signal (scan signal  Scan[n] from scan line Scan[n]), a source electrode (source electrode) connected to the gate electrode (gate electrode) of the driving transistor (driving transistor DRT), and a drain electrode (drain electrode); and 
a bypass transistor (transistor RST) comprising a source electrode (source electrode) connected to the drain electrode (drain electrode) of the second light emission control transistor (transistor BCT1), a drain electrode (drain electrode) connected to the drain electrode (drain electrode) of the initializing transistor (transistor ICT), and a gate electrode (gate electrode) connected to a third scan line (scan line Scan[n-1]) for receiving a third scan signal (scan signal Scan[n-1] from scan line Scan[n-1]);
wherein each of the first scan signal (scan signal  Scan[n]), the second scan signal (scan signal Scan[n-1]), and the light emission control signal (light emission control signal Emit[n]) has a same level during a light emission period (Fig. 4B; light emission period P3; scan signal  Scan[n], scan signal Scan[n-1], and light emission control signal Emit[n] has a same low level during a light emission period).

(e.g., Fig. 4) discloses the third scan line is same as the second scan line for receiving a third scan signal, therefore, Morita does not disclose a third scan line different for the second scan line and the bypass transistor receiving a third scan signal different from the second scan signal as claimed. However, Lee (e.g., Figs. 3-4) discloses an organic light-emitting display apparatus similar to that disclosed by Morita, comprising: an organic light-emitting diode (OLED1), a switching transistor (switching transistor M5), a first light emission control transistor (transistor M6), a second light emission control transistor (transistor M7), a driving transistor (driving transistor M2), a compensating transistor (transistor M4), an initializing transistor (transistor M3), and a bypass transistor (transistor M1), wherein a gate electrode of the switching transistor (switching transistor M5) connected to a first scan line (scan line Sj) for receiving a first scan signal (scan signal  Sj from scan line Sj); a gate electrode of the initializing transistor (transistor M3) connected to a second scan line (scan line Sj-1) for receiving a second scan signal (scan signal Sj-1 from scan line Sj-1). Lee (Figs. 3-4) further discloses a gate electrode of the bypass transistor (transistor M1) connected to a third scan line (scan line Si) different for the second scan line (scan line Sj-1) for receiving a third scan signal (scan signal Si from scan line Si) different from the second scan signal (scan signal Sj-1 from scan line Sj-1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the scan signal control as taught by Lee to the OLED pixel circuit of Morita. The combination/motivation would be to provide a separate control of initialization transistor and by pass transistor of the OLED pixel circuit as taught by Morita. In addition, the combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one 

Morita (e.g., Figs. 1 and 13-25) also discloses the manufacturing of the OLED pixel circuit, wherein the first light emission control transistor BCT2 disposed on the same substrate layer 110 or the same gate insulation layer 232 as at least one electrode of the storage capacitor Cs and the gate electrode of the switching transistor SST. Morita does not discloses the first light emission control transistor BCT2 further comprises an auxiliary electrode as claimed. However, Morita discloses the first light emission control transistor BCT2 is a LTPS transistor having a polysilicon material as its active layer (col. 6, lines 32-39). It is well known in the art that a LTPS transistor may have an auxiliary gate electrode to reduce current leakage. As an example, Li (e.g., Fig. 6 or 9) discloses a LTPS transistor having a polysilicon semiconductor active layer comprises a gate electrode 51 and an auxiliary gate electrode 52,  the auxiliary gate electrode 52 overlapping the gate electrode 51, but not overlapping the source electrode 7 of the transistor. Therefore, the combination of Morita and Li would result in a manufacturing of the OLED pixel circuit, wherein the first light emission control transistor BCT2 further comprises an auxiliary electrode disposed on the same substrate layer 110 or the same gate insulation layer 232 as at least one electrode of the storage capacitor Cs and the gate electrode of the switching transistor SST and overlapping the gate electrode of the first light emission control transistor, but not overlapping the source electrode of the first light emission control transistor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Li to the 

Regarding claim 2, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 1, Morita (e.g., Fig. 4) discloses wherein the first light emission control transistor (transistor BCT2) is configured to turn on during the light emission period of the light emission control signal having a low level (transistor BCT2 is an PMOS transistor, during light emission period P3, light emission control signal Emit[n] is low, transistor BCT2 is turned on).

Regarding claim 3, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 1, Morita (e.g., Fig. 4) discloses wherein the driving transistor (driving transistor DRT) is a PMOS transistor (driving transistor DRT is a PMOS transistor).

Regarding claim 5, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 1, Morita (e.g., Fig. 4) discloses wherein each of the driving transistor (driving transistor DRT), the first light emission control transistor (transistor BCT2), and the second light emission control transistor (transistor BCT1) further comprises a semiconductor active layer having polycrystalline silicon (transistors DRT, BCT1 and BCT2 comprising a semiconductor active layer having polysilicon; col. 6, lines 32-39), and wherein the switching transistor (switching transistor SST) further comprises a semiconductor active layer having an oxide (transistors SST comprising a semiconductor active layer having an oxide semiconductor; col. 16, lines 7-9, and col. 17, lines 44-45).

Regarding claim 6, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 5, Morita (e.g., Fig. 7) discloses wherein the oxide semiconductor comprises an oxide of metal including at least one of zinc (Zn), indium (In), gallium (Ga), tin (Sn), and titanium (Ti) or mixtures of metal including at least one of zinc (Zn), indium (In), gallium (Ga), tin (Sn), and titanium (Ti) and oxides thereof (col. 25, lines 35-44).

Regarding claim 12, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 1, Morita (e.g., Fig. 4) discloses wherein each of the compensating transistor (transistor TCT), the initializing transistor (transistor ICT), and the bypass transistor (transistor RST) is an NMOS transistor (transistors TCT, ICT and RST are NMOS transistor).

Regarding claim 15, Morita (e.g., Figs. 1-2 and 4) discloses an organic light-emitting display apparatus comprising: 
an organic light-emitting diode (OLED) comprising an anode (anode) and a cathode (cathode) connected to a reference voltage line (reference voltage line PVSS) for receiving a reference voltage (reference voltage PVSS); 
a switching transistor (switching transistor SST) comprising a gate electrode (gate electrode) configured connected to a first scan line (scan line CL[n]) to receive a (scan signal  Scan[n] from scan line Scan[n]), a source electrode (source electrode) connected to a data line (data line Vsig[m]) configured to receive a data signal (data signal Vsig[m] from data line Vsig[m]), and a semiconductor active layer having an oxide semiconductor (switching transistor SST is an NMOS transistor, comprising a semiconductor active layer having an oxide semiconductor ; col. 16, lines 7-9, and col. 17, lines 44-45); 
a first light emission control transistor (transistor BCT2) comprising a source electrode (source electrode) connected to a storage capacitor (capacitor Cs) having a first electrode and a second electrode (capacitor Cs is formed by two electrodes) and a power supply voltage (power supply voltage PVDD) simultaneously and a gate electrode (gate electrode) configured to receive a light emission control signal (light emission control signal Emit[n]) and a semiconductor active layer having polycrystalline silicon (transistor BCT2 is a PMOS transistor, comprising a semiconductor active layer having polysilicon; col. 6, lines 32-39), the first light emission control transistor (transistor BCT2) configured to turn on upon receiving the light emission control signal to determine a timing of flow of a driving current to the organic light-emitting diode (when light emission control signal Emit[n] is low, transistor BCT2 is turned on, which determines a timing of flow of a driving current to OLED); 
a driving transistor (driving transistor DRT) comprising a semiconductor active layer having polycrystalline silicon (transistor DRT is a PMOS transistor, comprising a semiconductor active layer having polysilicon; col. 6, lines 32-39), a source electrode (source electrode of driving transistor DRT) connected to a drain electrode (drain electrode) of the switching transistor (switching transistor SST) and a drain (drain electrode) of the first light emission control transistor (transistor BCT2), and a drain electrode (drain electrode of driving transistor DRT) connected to the organic light-emitting diode (OLED) configured to provide the driving current (driving current to OLED);
a second light emission control transistor (transistor BCT1) comprising a gate electrode (gate electrode) configured to receive the light emission control signal (light emission control signal Emit[n]), the second light emission control transistor (transistor BCT1) connected between the driving transistor (driving transistor DRT) and the organic light-emitting diode (OLED), the second light emission control transistor (transistor BCT1) configured to turn on during a light emission period (light emission period P3); 
a compensating transistor (transistor TCT) comprising a gate electrode (gate electrode) connected to receive the first scan signal (scan signal  Scan[n] from scan line Scan[n]), a source electrode (source electrode) connected to the drain electrode (drain electrode) of the driving transistor (driving transistor DRT), and a drain electrode (drain electrode) connected to a gate electrode (gate electrode) of the driving transistor (driving transistor DRT);
an initializing transistor (transistor ICT) comprising a gate electrode (gate electrode) connected to a second scan line (scan line Scan[n-1]) different from the first scan line (scan line Scan[n]) for receiving a second scan signal (scan signal Scan[n-1] from scan line Scan[n-1]) different from the first scan signal (scan signal  Scan[n] from scan line Scan[n]), a source electrode (source electrode) connected to the gate (gate electrode) of the driving transistor (driving transistor DRT), and a drain electrode (drain electrode); and 
a bypass transistor (transistor RST) comprising a source electrode (source electrode) connected to the drain electrode (drain electrode) of the second light emission control transistor (transistor BCT1), a drain electrode (drain electrode) connected to the drain electrode (drain electrode) of the initializing transistor (transistor ICT), and a gate electrode (gate electrode) connected to a third scan line (scan line Scan[n-1]) for receiving a third scan signal (scan signal Scan[n-1] from scan line Scan[n-1]).
wherein each of the first scan signal (scan signal  Scan[n]), the second scan signal (scan signal Scan[n-1]), and the light emission control signal (light emission control signal Emit[n]) has a same level during a light emission period (Fig. 4B; light emission period P3; scan signal  Scan[n], scan signal Scan[n-1], and light emission control signal Emit[n] has a same low level during a light emission period).

Morita (e.g., Fig. 4) discloses the third scan line is same as the second scan line for receiving a third scan signal, therefore, Morita does not disclose a third scan line different for the second scan line and the bypass transistor receiving a third scan signal different from the second scan signal as claimed. However, Lee (e.g., Figs. 3-4) discloses an organic light-emitting display apparatus similar to that disclosed by Morita, comprising: an organic light-emitting diode (OLED1), a switching transistor (switching transistor M5), a first light emission control transistor (transistor M6), a second light emission control transistor (transistor M7), a driving transistor (driving transistor M2), a compensating (transistor M4), an initializing transistor (transistor M3), and a bypass transistor (transistor M1), wherein a gate electrode of the switching transistor (switching transistor M5) connected to a first scan line (scan line Sj) for receiving a first scan signal (scan signal  Sj from scan line Sj); a gate electrode of the initializing transistor (transistor M3) connected to a second scan line (scan line Sj-1) for receiving a second scan signal (scan signal Sj-1 from scan line Sj-1). Lee (Figs. 3-4) further discloses a gate electrode of the bypass transistor (transistor M1) connected to a third scan line (scan line Si) different for the second scan line (scan line Sj-1) for receiving a third scan signal (scan signal Si from scan line Si) different from the second scan signal (scan signal Sj-1 from scan line Sj-1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the scan signal control as taught by Lee to the OLED pixel circuit of Morita. The combination/motivation would be to provide a separate control of initialization transistor and by pass transistor of the OLED pixel circuit as taught by Morita. In addition, the combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

Morita (e.g., Figs. 1 and 13-25) also discloses the manufacturing of the OLED pixel circuit, wherein the first light emission control transistor BCT2 disposed on the same substrate layer 110 or the same gate insulation layer 232 as at least one electrode of the storage capacitor Cs and the gate electrode of the switching transistor SST. Morita does not discloses the first light emission control transistor BCT2 further comprises an auxiliary 

Regarding claim 16, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 15, wherein the switching transistor is an NMOS transistor (switching transistor SST is an NMOS transistor), and wherein each of the first light emission control transistor and the driving transistor is a PMOS transistor (transistor BCT2 and DRT are PMOS transistor).
(e.g., Figs. 1-2 and 4) discloses an organic light-emitting display apparatus comprising: 
an organic light-emitting diode (OLED) comprising an anode (anode) and a cathode (cathode) connected to a reference voltage line (reference voltage line PVSS) configured to receive a reference voltage (reference voltage PVSS); 
a switching transistor (switching transistor SST) comprising a gate electrode (gate electrode) connected to a first scan line (scan line Scan[n]) configured to receive a first or an nth scan signal (scan signal  Scan[n] from scan line Scan[n]) having a high level during a programming period (Fig. 4B; timing diagram) and a source electrode (source electrode) connected to a data line (data line Vsig[m]) configured to receive a data signal (data signal Vsig[m] from data line Vsig[m]), the switching transistor (switching transistor SST) configured to turn on during the programming period (Fig. 4B; timing diagram); 
a driving transistor (driving transistor DRT) comprising a source electrode (source electrode of driving transistor DRT) connected to a drain electrode (drain electrode) of the switching transistor (switching transistor SST)  and a drain electrode (drain electrode) connected to the origin light-emitting diode (OLED) configured to provide a driving current (driving current to OLED); 
a first light emission control transistor (transistor BCT2) comprising a source electrode (source electrode) connected to a storage capacitor (capacitor Cs) having a first electrode and a second electrode (capacitor Cs is formed by two electrodes) and a power supply voltage (power supply voltage PVDD) simultaneously and a gate electrode (gate electrode) configured to receive a light emission control signal (light emission control signal Emit[n]), the first light emission control transistor (transistor BCT2) connected between a power supply line (power supply voltage line PVDD) configured to receive a power supply voltage (power supply voltage PVDD) and the driving transistor (driving transistor DRT), the first light emission control transistor (transistor BCT2) configured to turn on during the light emission period (Fig. 4B; timing diagram); 
a second light emission control transistor (transistor BCT1) comprising a gate electrode (gate electrode) configured to receive the light emission control signal (light emission control signal Emit[n]), the second light emission control transistor (transistor BCT1) connected between the driving transistor (driving transistor DRT) and the organic light-emitting diode (OLED), the second light emission control transistor (transistor BCT1) configured to turn on during the light emission period (Fig. 7B; timing diagram); 
a compensating transistor (compensating transistor TCT) comprising a gate electrode (gate electrode), a source electrode (source electrode) connected to the drain electrode (drain electrode) of the driving transistor (driving transistor DRT), and a drain electrode (drain electrode) connected to a gate electrode (gate electrode) of the driving transistor (driving transistor DRT); 
an initializing transistor (transistor ICT) comprising a gate electrode (gate electrode) connected to a second scan line (scan line Scan[n-1]) different from the first scan line (scan line Scan[n]) for receiving an (n-1)th scan signal (scan signal Scan[n-1] from scan line Scan[n-1]) different from the nth scan signal (scan signal  Scan[n] from scan line Scan[n]), a source electrode (source electrode), and a drain electrode (drain electrode); and 
a bypass transistor (transistor RST) comprising a source electrode (source electrode) connected to the drain electrode (drain electrode) of the second light emission control transistor (transistor BCT1), and a gate electrode (gate electrode) connected to a third scan line (scan line Scan[n-1]) for receiving a third or an (n-1)th scan signal (scan signal Scan[n-1] from scan line Scan[n-1]), 
wherein each of the nth scan signal (scan signal  Scan[n]), the (n-1)th scan signal (scan signal Scan[n-1]), and the light emission control signal (light emission control signal Emit[n]) has a same level during the light emission period after the programming period (Fig. 4B; light emission period P3; scan signal  Scan[n], scan signal Scan[n-1], and light emission control signal Emit[n] has a same low level during a light emission period).

Morita (e.g., Fig. 4) discloses the third scan line is same as the second scan line for receiving an (n+1)th scan signal, therefore, Morita does not disclose a third scan line different for the second scan line and the bypass transistor receiving an (n+1)th scan signal different from the second scan signal as claimed. However, Lee (e.g., Figs. 3-4) discloses an organic light-emitting display apparatus similar to that disclosed by Morita, comprising: an organic light-emitting diode (OLED1), a switching transistor (switching transistor M5), a first light emission control transistor (transistor M6), a second light emission control transistor (transistor M7), a driving transistor (driving transistor M2), a compensating transistor (transistor M4), an initializing transistor (transistor M3), and (transistor M1), wherein a gate electrode of the switching transistor (switching transistor M5) connected to a first scan line (scan line Sj) for receiving a first scan signal (scan signal  Sj from scan line Sj); a gate electrode of the initializing transistor (transistor M3) connected to a second scan line (scan line Sj-1) for receiving a second scan signal (scan signal Sj-1 from scan line Sj-1). Lee (Figs. 3-4) further discloses a gate electrode of the bypass transistor (transistor M1) connected to a third scan line (scan line Sj+1) different for the second scan line (scan line Sj-1) for receiving an (n+1)th scan signal (scan signal Sj+1 from scan line Sj+1) different from the second scan signal (scan signal Sj-1 from scan line Sj-1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the scan signal control as taught by Lee to the OLED pixel circuit of Morita. The combination/motivation would be to provide a separate control of initialization transistor and by pass transistor of the OLED pixel circuit as taught by Morita. In addition, the combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

Morita (e.g., Figs. 1 and 13-25) also discloses the manufacturing of the OLED pixel circuit, wherein the first light emission control transistor BCT2 disposed on the same substrate layer 110 or the same gate insulation layer 232 as at least one electrode of the storage capacitor Cs and the gate electrode of the switching transistor SST. Morita does not discloses the first light emission control transistor BCT2 further comprises an auxiliary electrode as claimed. However, Morita discloses the first light emission control transistor 

Regarding claim 20, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 19, Morita (e.g., Fig. 7) discloses wherein each of the driving transistor, the first light emission control transistor, and the second light emission control transistor is a PMOS transistor (transistors DRT, BCT1 and BCT2 are PMOS transistor), and wherein each of the switching transistor, the compensating (transistors SST TCT, ICT and RST are NMOS transistor).

5.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10319297 B2; hereinafter referred to as Morita’297) in view of Lee (US 20140333599 A1) and Li (US 20180033808 A1) and further in view of Morita (US 10546526 B2; hereinafter referred to as Morita’526).
Regarding claim 13, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 1, Morita’297 (e.g., Fig. 4) discloses wherein each of the compensating transistor (transistor TCT), the initializing transistor (transistor ICT), and the bypass transistor (transistor RST) further comprises a semiconductor active layer having an oxide semiconductor (transistors TCT, ICT and RST are NMOS transistors, a NMOS transistor having a semiconductor active layer having an oxide semiconductor; col. 6, lines 44-47). The examiner further cites Morita’526 as a reference. Morita’s 526 (e.g., Fig. 7) discloses an OLED pixel circuit same as that disclosed by Morita’297 (e.g., Fig. 4), wherein each of the compensating transistor (transistor TCT), the initializing transistor (transistor ICT), and the bypass transistor (transistor RST) further comprises a semiconductor active layer having an oxide semiconductor (transistors TCT, ICT and RST are NMOS transistors, a NMOS transistor having comprising a semiconductor active layer having an oxide semiconductor; col. 6, lines 38-44, col. 9, line 63-col. 10, line 2, col. 11, lines 47-58). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Morita’s 526 the OLED pixel 

Regarding claim 14, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 1, Morita (e.g., Fig. 4) discloses wherein the first light emission control transistor (transistor BCT2), the second light emission control transistor (transistor BCT1), and the driving transistor (transistor DRT) have the same layer structure (transistors DRT, BCT1 and BCT2 are PMOS transistor, having same polysilicon semiconductor film structure), and wherein the switching transistor (transistor SST), the compensating transistor (transistor TCT), the initializing transistor (transistor ICT), and the bypass transistor (transistor RST) have the same layer structure (transistors SST TCT, ICT and RST are NMOS transistor, having same oxide semiconductor film structure). The examiner further cites Morita’526 as a reference. Morita’s 526 (e.g., Fig. 7) discloses an OLED pixel circuit same as that disclosed by Morita’297 (e.g., Fig. 4), wherein the first light emission control transistor (transistor BCT2), the second light emission control transistor (transistor BCT1), and the driving transistor (transistor DRT) have the same layer structure (transistors DRT, BCT1 and BCT2 are PMOS transistor, having same polysilicon semiconductor film structure; col. 6, lines 38-44, col. 9, line 63-col. 10, line 2, col. 11, lines 47-58), and wherein the switching transistor (transistor SST), the compensating transistor (transistor TCT), the initializing transistor (transistor ICT), and the bypass transistor (transistor RST) have the same layer structure (transistors SST TCT, ICT and RST are NMOS transistor, having same oxide semiconductor film structure; col. 6, lines 38-44, col. 9, line 63-col. 10, line 2, col. 11, lines 47-58). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Morita’s 526 the OLED pixel circuit of Morita’297. The combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

6.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10546526 B2) in view of Lee (US 20140333599 A1; hereinafter referred to as Lee’599) and Li (US 20180033808 A1) and further in view of Lee (US 20180151654 A1; hereinafter referred to as Lee’654).
Regarding claim 7, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 5, Morita discloses wherein the first light emission control transistor BCT2 is a P-type transistor, Morita also suggests wherein the gate electrode of the first light emission control transistor is disposed on an insulating layer, the insulating layer disposed on the semiconductor active layer of the first light emission control transistor ([0154] and [0157]). The examiner further cites However, Lee’654 as areference. Lee’654 (Figs. 1 and 2) discloses an organic light-emitting display apparatus, comprising a P-type transistor (transistor 220), wherein the gate electrode (gate electrode 223) of the P-type transistor is disposed an insulating layer (insulating layer 213), the insulating layer (insulating layer 213) disposed on the semiconductor (active layer 222) of the P-type transistor. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Lee’654 to the first light emission control transistor Morita in view of Lee’599 and Li. The combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

6.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10546526 B2) in view of Lee (US 20140333599 A1) and Li (US 20180033808 A1) and further in view of Kim (US 20150108482 A1).
Regarding claim 8, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 5. Morita (Figs. 13-25) suggests wherein the first scan line, the second scan line, and the third scan line are disposed on the same layer as the gate electrode of the switching transistor. The examiner further cites Kim as a reference. Kim (e.g., Figs. 2, 5, 8, 11 and 13) discloses an organic light-emitting display, wherein the pixel circuit is similar to that disclosed by Morita and Wu, wherein the first scan line (scan line Sn), the second scan line (scan line Sn-1), and the third scan line (scan line BPL) are disposed on the same layer (substrate layer 100) as the gate electrode (gate electrode G2) of the switching transistor (transistor T2), Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim to the OLED pixel circuit of Morita in view of Lee and Li. The combination/motivation would provide a signal line arrangement 

7.	Claims 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10546526 B2) in view of Lee (US 20140333599 A1) and Li (US 20180033808 A1) and further in view of Tsai (US 20170062539 A1).
Regarding claim 9, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 5, Morita discloses wherein the gate electrode of the switching transistor is disposed on the semiconductor active layer of the switching transistor (e.g., Fig. 20C and [0142]), but does not disclose wherein the semiconductor active layer of the switching transistor is disposed on the semiconductor active layer of the first light emission control transistor and the gate electrode of the first light emission control transistor. However, Tsai (Figs. 1 and 4) discloses an organic light-emitting display apparatus, comprising a P-type LTPS transistor (LTPS transistor 58), wherein the semiconductor active layer (Fig. 4; active layer 112) of the switching transistor (Fig. 4; switching transistor 60, oxide TFT) is disposed on the semiconductor active layer (Fig. 4; active layer 62) of the P-type LTPS transistor (Fig. 4; LTPS transistor 58) and the gate electrode (Fig. 4; gate electrode 66) of the P-type LTPS transistor (Fig. 4; LTPS transistor 58), and wherein the gate electrode (Fig. 4; gate electrode 110) of the switching transistor (Fig. 4; switching transistor 60) is disposed on the semiconductor active layer (Fig. 4; active layer 112) of the switching transistor (Fig. 4; switching transistor 60). Since the first light emission control transistor as disclosed by Morita is a P-type LTPS transistor, the combination of Morita, Lee, and Tsai teaches wherein the semiconductor active layer of the switching transistor is disposed on the semiconductor active layer of the first light emission control transistor and the gate electrode of the first light emission control transistor, and wherein the gate electrode of the switching transistor is disposed on the semiconductor active layer of the switching transistor. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Tsai to the OLED pixel circuit of Morita in view of Lee and Li. The combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

Regarding claim 10, Morita in view of Lee and further in view of Li discloses the organic light-emitting display apparatus of claim 5, Morita discloses wherein the semiconductor active layer of the switching transistor is disposed on the gate electrode of the switching transistor (e.g., Fig. 20C and [0142]), but does not disclose wherein the gate electrode of the switching transistor is disposed on the semiconductor active layer of the first light emission control transistor and the gate electrode of the first light emission control transistor. However, Tsai (Figs. 1 and 5) discloses an organic light-emitting display apparatus, comprising a P-type LTPS transistor (LTPS transistor 58), wherein the gate electrode (Fig. 5; gate electrode 110) of the switching transistor (Fig. 5; switching transistor 60) is disposed on the semiconductor active layer (Fig. 5; active layer 62) of the P-type LTPS transistor (Fig. 5; LTPS transistor 58) and the gate electrode (Fig. 5; gate electrode 66) of the P-type LTPS transistor (Fig. 5; LTPS transistor 58), and wherein the semiconductor active layer (Fig. 5; active layer 112) of the switching transistor (Fig. 5; switching transistor 60) is disposed on the gate electrode (Fig. 5; gate electrode 110) of the switching transistor (Fig. 5; switching transistor 60). Since the first light emission control transistor as disclosed by Morita is a P-type LTPS transistor, the combination of Morita, Lee and Tsai teaches wherein the gate electrode of the switching transistor is disposed on the semiconductor active layer of the first light emission control transistor and the gate electrode of the first light emission control transistor, and wherein the semiconductor active layer of the switching transistor is disposed on the gate electrode of the switching transistor. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Tsai to the OLED pixel circuit of Morita in view of Lee and Li. The combination/motivation would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Morita (US 10546526 B2) and Li (US 20180033808 A1) has been used for new ground rejection.  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                                                                                                                    
/YUZHEN SHEN/Primary Examiner, Art Unit 2691